Exhibit 10.30
 
CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT is entered into as of July 1, 2013 by and among Logic
International Consulting Group, LLC (the "Company''), with offices located at
711 5th Avenue, 16th Floor, New York, New York, 10022 and Lattimore Properties,
Inc. (the "Consultant"),
 
WHEREAS, the Company desires to retain the Consultant to provide it with those
services set forth herein;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements and upon
the terms and subject to the conditions hereinafter set forth, the parties do
hereby covenant and agree as follows:
 
1.  Retention of Consultant.  The Company hereby retains and engages the
Consultant and the Consultant accepts such engagement, in each case subject to
the terms and conditions of this Agreement.  Consultant shall provide services
to the Company pursuant to this Agreement for the period commencing on July 1,
2013 and ending at the close of business on July 1, 2014 unless terminated by
the Company or the Consultant earlier on thirty days prior written notice to
Consultant or the Company respectively (the "Term").  The Term hereof may be
extended upon the mutual written agreement of the Company and the Consultant.


2.  Services.  During the Term, the Consultant shall provide the services set
forth on Schedule A hereto, which is incorporated herein by reference. The
Company agrees to provide Consultant with unlimited access to personnel,
equipment and all those supplies Consultant deems reasonably necessary in order
to enable Consultant to perform hereunder.


3.  Compensation.  The Company shall pay the Consultant for services performed
pursuant to this Agreement in accordance with the payment terms set forth on
Schedule 8 hereto which is incorporated herein by reference.


4.  Representations and Warranties of the Company.  The Company hereby
represents and warrants to Consultant that:


(a)  
The Company has the power to execute, deliver and perform the terms and
provisions of this Agreement and has taken all necessary action to authorize the
execution, delivery and performance by it of this Agreement.  The Company has
duly authorized, executed and delivered this Agreement and this Agreement
constitutes the legal, valid and binding obligation of the Company enforceable
in accordance with its terms, except to  the  extent that the enforceability
hereof may be limited by bankruptcy, reorganization, moratorium or similar laws
relating to or limiting creditors' rights generally or by equitable principles
(regardless of whether enforcement is sought in equity or law); and



(b)  
Neither the execution, delivery or performance by the Company of this Agreement,
nor compliance by the Company with the terms and provisions hereof will (i)
contravene any provision of any applicable law, statute, rule or  regulation or
any  order, writ, injunction or decree of any court or governmental
instrumentality,  (ii) conflict with or result in any breach of any of the
terms, covenants, conditions or provisions of, or constitute a default under, or
result in the creation or imposition of (or obligation to create or impose) any
lien upon any of the property or assets of the Company or any of its
subsidiaries pursuant to the terms of any indenture, mortgage, deed or trust,
credit agreement or loan agreement or any other agreement, contract or
instrument to which the Company is a party or by which the Company or any of its
property or assets is bound or to which it may be subject, or (iii) violate any
provision of the articles or certificate of incorporation or bylaws (or similar
organizational documents) of the Company or any of its subsidiaries.

 
 
 
 

--------------------------------------------------------------------------------

 
 
5.  Representations and Warranties of Consultant.  The Consultant hereby
represents and warrants to the Company that:


(a)  
The Consultant has the power to execute, deliver and perform the terms and
provisions of this Agreement and has taken all necessary action to authorize the
execution, delivery and performance by it of this Agreement.  The Consultant had
duly authorized, executed and delivered this Agreement and this Agreement
constitutes the legal, valid and binding obligation of the Consultant
enforceable in accordance with its terms, except to the extent that the
enforceability hereof may be limited by bankruptcy, reorganization, moratorium
or similar laws relating to or limiting creditors' rights generally or by
equitable principles (regardless of whether enforcement is sought in equity or
at law); and



(b)  
Neither the execution, delivery or performance by the consultant of this
Agreement, nor compliance by the Consultant with the terms and provisions hereof
will (i) contravene any provision of any applicable law, statute, rule or
regulation or any order, writ, injunction or decree of any court or governmental
instrumentality, (ii) conflict with or result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or obligation to create or
impose)  any  lien  upon  any  of  the  property  or  assets  of  the Consultant
or any of its subsidiaries pursuant to the terms of any indenture, mortgage,
deed or trust, credit agreement or loan agreement or any other agreement,
contract or instrument to which the Consultant is a party or by which the
Consultant or any of its property or assets is bound or to which it may be
subject, or (iii) violate any provision of the articles or certificate if
incorporation or bylaws (or similar organizational documents) of the Consultant
or any of its subsidiaries.



6.  Indemnification


(a)  
The Company agrees to indemnify and hold harmless Consultant against any and all
losses, claims, damages, obligations, penalties, judgments, awards, liabilities,
costs, expenses and disbursements (and all actions, suits, proceedings and
investigations in respect thereof and any and all legal or other costs, expenses
and disbursements in giving testimony or furnishing documents in response to a
subpoena or otherwise), including, without limitation, the costs, expenses, and
disbursements, as and when incurred, of investigating, preparing, or defending
any such action, proceeding or investigation (whether or not in connection with
litigation to which Consultant is party) directly or indirectly, caused by,
relating to, based upon, arising out of or in connection with the services
rendered by Consultant; provided however, such indemnity agreement shall not
apply to any portion of any such loss, claim, damage, obligation, penalty,
judgment, award, liability, cost, expense or disbursement to the extent it is
found by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of Consultant.



(b)  
The Consultant agrees to indemnify and hold harmless the Company against any and
all losses, claims, damages, obligations, penalties, judgments, awards,
liabilities, costs, expenses and disbursements (and all actions, suits,
proceedings and investigations in respect thereof and any and all legal or
other costs, expenses and disbursements in giving testimony or furnishing
documents in response to a subpoena or otherwise), including, without
limitation, the costs, expenses, and disbursements, as and when incurred, of
investigating, preparing, or defending any such action, proceeding or
investigation (whether or not in connection with litigation to which the Company
is a party) to the extent such losses, claims, damages, obligations, penalties,
judgments, awards, liabilities, costs, expenses and disbursements was found by a
court of competent jurisdiction to have resulted from the gross negligence
or  willful misconduct of Consultant.

 
 
 
 

--------------------------------------------------------------------------------

 
 
7.  No Interference.


(a)  
During the Term and for a period of twelve months thereafter, the Company shall
not, whether for its own account or for the account of any other individual,
partnership, firm, corporation or other business organization or otherwise
solicit, endeavor to entice away from the Consultant, or otherwise interfere
with the relationship of the Consultant with, any person who is employed by or
otherwise engaged to perform services for the Consultant (including but not
limited to, any independent contractors, independent sales representatives or
organizations).



(b)  
During the Term and for a period of twelve months thereafter, the Consultant
shall not, whether for its own account or for the account of any other
individual, partnership, firm, corporation or other business organization or
otherwise solicit, endeavor to entice away from the Company, or otherwise
interfere with the relationship of the Company with, any person who is employed
by or otherwise engaged to perform services for the Company (including but not
limited to, any independent contractors, independent sales representatives or
organizations).



8.  Injunctive Relief.  Without intending to limit the remedies available to the
Consultant, the Company acknowledges that a breach of the covenants contained in
paragraph 7 of this Agreement (including, but not limited to each of those set
forth in section 7 hereof) may result in material irreparable injury to the
Consultant or its affiliates or subsidiaries for which there is no adequate
remedy at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of such a breach or threat thereof, the
Consultant shall be entitled to obtain a temporary restraining order  and/or a
preliminary or permanent
injunction restraining Consultant from engaging in activities prohibited by this
section 8 or such other relief as may be required to specifically enforce any of
the covenants in this Agreement.


9.  Independent Contractor.  Nothing herein contained shall be construed to
constitute the parties hereto as partners or as joint ventures, or either as
agent of the other, or as employer or employee. The parties hereto acknowledge
that the Consultant shall be engaged on an independent contractor basis
hereunder, and shall not be eligible for benefits generally available to the
employees of the Company.  All compensation to be paid to Consultant for its
consulting services under this Agreement shall not be subject to any withholding
or deductions provided by local, state or federal law.


10.  Relationship.  Nothing herein shall constitute Consultant as an employee or
agent of the Company.  It is understood that Consultant is an independent
contractor.  Except to such extent as may be expressly agreed for a specific
purpose, Consultant shall not have the authority to obligate or commit the
Company in any manner whatsoever.  Consultant agrees to work with the Company
and agrees not to have any direct verbal or written contact with the Company's
clients without the prior written consent of the Company. Consultant shall
inform its clients that Consultant is a Consultant of the Company.
 
 
 
 

--------------------------------------------------------------------------------

 
 
11.  Notices.  All notices and other communications under this Agreement shall
be in writing and shall be deemed effective and given upon actual delivery if
presented personally, one business day after the date sent if sent by prepaid
telegram, overnight courier service, telex or facsimile transmission or five
business days if sent by registered or certified mail, return receipt requested,
postage prepaid which shall be addressed to the following addresses:


If to:


Logic International, LLC
711 Fifth Ave, 16th Floor
 
New York, New York 10022
 
Attn: Kevin M. Cassidy
Tel: 646-755-3351
 
Fax: 646-755-3377
 
10. Miscellaneous.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to the
conflict of law principles thereof. Any legal action relating to this agreement
or its performance shall be brought in the courts located in the city and state
of New York. This Agreement contains the entire agreement and understanding
between the parties and supersedes and preempts any prior understandings or
agreements, whether written or oral.  The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and
Consultant. This Agreement shall be binding upon, inure to the benefit of, and
shall be enforceable by Consultant and the Company and their respective
successors and permitted assigns.  Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by either the Company or Consultant without prior written consent of
the other party hereto.  If any provision of this Agreement or the application
of any such provision to any person or circumstance shall be held invalid,
illegal or
unenforceable  in  any  respect  by  a  court  of  competent  jurisdiction  such
invalidity, illegality or  unenforceability shall not  affect  any other
provision hereof and the invalid or unenforceable term or  provision shall be
deemed replaced by a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision.  The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  This Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed to
be an original and all of which together shall be deemed to be one and the same
agreement.

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
Lattimore Properties, Inc.


By: John Victor Lattimore, Jr.
Authorized Signatory
Dated: 7/1/13


Logic International Consulting Group LLC
 
By:   /s/ Kevin M. Cassidy
Authorized Signatory
 
Kevin M. Cassidy, Chief Executive Officer & Managing Member
Dated: 7/1/13
 
 
 

--------------------------------------------------------------------------------

 




Schedule A
Terms of Consultancy
 
Subject to section 2 of this agreement, the Consultant shall, from time to time,
provide the services described herein to the Company during the period
commencing on July 1, 2013 and ending on the close of business on July 1, 2014.
 
Specific Services to be provided by Consultant:
 
Management consulting and advisory services including: Executive Management,
Strategic
 
Planning and General Office Administration.
 
Lattimore Properties, Inc.


By: John Victor Lattimore, Jr.
Authorized Signatory
Dated: 7/1/13


Logic International Consulting Group LLC
 
By:   /s/ Kevin M. Cassidy
Authorized Signatory
 
Kevin M. Cassidy, Chief Executive Officer & Managing Member
Dated: 7/1/13


 
 
 

--------------------------------------------------------------------------------

 
 
Schedule B
Consultant Compensation
 
Subject to section 3 of this agreement, The Company shall pay the Consultant for
services performed pursuant to this Agreement in accordance with the payment
terms set forth on this Schedule B.
 
1.  Monthly Retainer: Company will pay Consultant a monthly fee of $25,000 per
month for each month during the initial term.  The Term hereof may be extended
upon the mutual written agreement of the Company and the Consultant.

 
Lattimore Properties, Inc.


By: John Victor Lattimore, Jr.
Authorized Signatory
Dated: 7/1/13


Logic International Consulting Group LLC
 
By:   /s/ Kevin M. Cassidy
Authorized Signatory
 
Kevin M. Cassidy, Chief Executive Officer & Managing Member
Dated: 7/1/13